Burgess, J.
This is an action by Hopkins, collector of Montgomery county, against the Brown Tobacco Company to collect delinquent taxes on personal property for the year 1894. Prior to November, 1893, the Brown Tobacco Company was engaged in the manufacture of tobacco at said county, but in November, 1893, it moved its business to the city of St. Louis. In the fall of 1893, the assessor of Montgomery county presented to the defendant an assessment blank which *222was filled out by the assessor and sworn to by Lee English, its secretary and treasurer, which assessment return was put in evidence by the plaintiff in this case, and shows the valuation of money on hand and in bank, solvent notes unsecured and secured, owned June 1, 1893, to be $35,000, and other property in the tenth class called in the return “stock on hand, etc.,’7 of the value of $3&,000.
Subject to plaintiff’s objection on the ground of incompetency, the defendant’s witness, Lee English, secretary and treasurer of defendant, testified that the personal property owned by defendant in 1893 was raw material in the process of manufacture and finished product of such manufacture, tools, machinery, and appliances used in said manufacture, valued in the assessment return at $32,000; book accounts, notes, acceptances, and money taken in exchange for manufactured goods sold, valued in the assessment return at $35,000; none of the credits were secured, and most, though not all, were for goods sold during the year 1893. Upon the assessment return made by the defendant, the tax bill sued on and i’ead in evidence was made out for the year 1894.
After the company moved to St. Louis it took out four manufacturers’ licenses covering all or the greater part of the year 1894, which were read in evidence over the objection of plaintiff but were thereafter- excluded by the court. It was upon this ground mainly that defendant refused to pay the taxes in question. ' The case was tried by the court, a jury being waived. No instructions were asked or given. The court found against defendant, and rendered judgment in favor of plaintiff for $1,433.69, from which defendant appeals.
Defendant company insists that it is a manufacturer and that it should have been licensed and taxed on all raw material, finished products, and tools, machin*223ery, and appliances, as is provided by section 6821, Revised Statutes 1889, and page 217, Laws of 1893, for taxing and licensing merchants, and that as the defendant was not thus assessed that the assessment is void and also the tax.
The assessment was not, we think, void because the property was assessed as ordinary personal property, even though defendant may have been at the time a manufacturer. At most it was only an irregularity which might have been corrected by an appeal from the assessment as provided by section 7572, Revised Statutes 1889, which provides that: “Every person who thinks himself aggrieved by the assessment of his property may appeal, and every appeal shall be in writing, and verified by affidavit, and shall state specially the grounds of the appeal and the matter or thing complained of, and no other matter shall be considered by the board.” But defendant did not see proper to appeal from the assessment.
The property was clearly taxable, and was assessed as ordinary personal property, at the instance of defendant itself, whose secretary and treasurer filled out and swore to the assessment list, and it ought not now in this proceeding be heard to say that the assessment was void. Besides, there is no intimation whatever in the assessment list returned by defendant, that it was at that time a manufacturing company.
The list is headed as follows:
“Assessment List.
“(Revised Statutes 1889.)
“List of taxable property belonging to or under control of Brown, Tobacco Co. of Montgomery City, Township, Cong. Twp. — R. — Montgomery county, State of Missouri, on the first-of June, 1893.”
‘ Upon no principle should defendant be permitted to say the assessment was void, because of mere errors *224or irregularities in the manner of listing the property, especially when no objection was made by defendant upon the ground of the irregularity, and it being itself a party to it. St. Louis Building and Savings Association v. Lightner, 47 Mo. 393.
On June 1, 1893, defendant was a resident of Montgomery county, and its personal property was properly taxed in that county for the succeeding year notwithstanding its removal to the city of St. Louis in the fall of that year. In DeArman v. Williams, 93 Mo. 158, it was said: “The assessor is required to make the assessment between the first of June and January (Acts of 1883, page 134), and from the oath prescribed by section 2, Acts of 1881, page 179, it is clear that the list must include all property owned on the first day of June. Plaintiff being a resident of Johnson county from June 1 to December 1, 1882, his personal property was liable to taxation in that county for the year known as the tax year of 1883. His subsequent removal to Bates county did not prevent the officers of Johnson county from extending and collecting the tax, nor does the fact that he, in 1883, invested the money in a stock of goods, and paid a merchant’s license in Bates county for 1883, relieve him from the payment of the Johnson county tax.”
As defendant’s personal property was properly taxed in Montgomery county for the tax sued for, the fact that the company may have thereafter paid a manufacturer’s tax in the city‘of St. Louis for the year 1894, is no defense to this action. Nor was there error committed in admitting the tax bill in evidence, or in excluding evidence introduced by defendant.
The judgment is clearly for the right party and should be affirmed. It is so ordered.
Gantt, P. J., and Sherwood, J., concur.